                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STACEY HILL,                                 )         CASE NO.: 1:18CV1879
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
ANDREW SAUL,                                 )         OPINION AND ORDER
    Comm’r of Soc. Sec.,                     )
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       On May 30, 2019, the Court entered an Order remanding this matter to Defendant for

further proceedings pursuant to the sixth sentence of 42 U.S.C. § 405(g). (Doc. 18). Plaintiff

disagreed with the Court’s Order and asked the Court to reconsider. (Doc. 19). On July 5, 2019,

Defendant filed a Response in Opposition (Doc. 21), to which Plaintiff filed a Reply (Doc. 22).

After discussions between the parties, Defendant moved to withdraw his Opposition. (Doc. 25).

Plaintiff did not oppose the withdrawal. Accordingly, Defendant’s Motion to Withdraw is

GRANTED.

       The parties have also filed a stipulation with this Court, pursuant to 42 U.S.C. § 405(g),

to enter a judgment with an order of reversal with remand of the case to the Commissioner for


                                                 -1-
further administrative proceedings. (Doc. 26). As the Stipulation remedies Plaintiff’s harm,

Plaintiff’s Motion for Reconsideration is DENIED as MOOT.

        Pursuant to the power of this Court to enter a judgment affirming, modifying or reversing

the Commissioner’s decision with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of the parties stipulation remanding this action for further

proceedings, this Court hereby REVERSES the Commissioner’s decision under sentence four of

42 U.S.C. § 405(g) with a REMAND to the Commissioner for further administrative

proceedings.1 See Shalala v. Schaefer, 509 U.S. 292 (1993). In addition, the Commissioner

shall reinstate Plaintiff’s benefits at the level to which Plaintiff would have been entitled absent

the agency’s termination of Plaintiff’s entitlement in 2017, pending the Commissioner’s decision

on remand and adjust any overpayment that the Social Security Administration has sought from

Plaintiff until it proves through a valid hearing that Plaintiff is not entitled to benefits.

        IT IS SO ORDERED.

                                        s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        United States District Judge

Dated: August 19, 2019




        1
         The Clerk of the Court will enter a separate judgment pursuant to the Federal Rules of
Civil Procedure, Rule 58.

                                                   -2-
